


109 HRES 1062 RH: Waiving points of order against the

U.S. House of Representatives
2006-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		House Calendar No. 244
		109th CONGRESS
		2d Session
		H. RES. 1062
		[Report No. 109–703]
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2006
			Mr. Cole of Oklahoma,
			 from the Committee on
			 Rules, reported the following resolution; which was referred
			 to the House Calendar and ordered to be printed 
		
		RESOLUTION
		Waiving points of order against the
		  conference report to accompany the bill (H.R. 5122) to authorize appropriations
		  for fiscal year 2007 for military activities of the Department of Defense, for
		  military construction, and for defense activities of the Department of Energy,
		  to prescribe military personnel strengths for such fiscal year, and for other
		  purposes.
	
	
		That upon adoption of this resolution
			 it shall be in order to consider the conference report to accompany the bill
			 (H.R. 5122) to authorize appropriations for fiscal year 2007 for military
			 activities of the Department of Defense, for military construction, and for
			 defense activities of the Department of Energy, to prescribe military personnel
			 strengths for such fiscal year, and for other purposes. All points of order
			 against the conference report and against its consideration are waived. The
			 conference report shall be considered as read.
		
	
		September 29, 2006
		Referred to the House Calendar and ordered to be
		  printed
	
